Order entered November 5, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00842-CV

  DRC MEDIA, LLC D/B/A FORT WORTH BUSINESS PRESS, ET AL.,
                         Appellants

                                       V.

                      MIDWAY PRESS LTD., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-04434

                                    ORDER

      Before the Court is appellants’ November 3, 2021 motion requesting a forty-

five day extension of time to file their brief on the merits. We GRANT the motion

only to the extent that we extend the deadline to December 29, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE